                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
RICHARD SCOTT SHAFER,                            §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          Case No. 6:19-CV-114-JDK-KNM
                                                 §
BRYAN COLLIER, ET AL.,                           §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Richard Scott Shafer, an inmate proceeding pro se, filed the above-styled and

numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On January 16, 2020, the

Magistrate Judge issued a Report and Recommendation (Docket No. 28), recommending that

Plaintiff’s motions for a preliminary injunction and temporary restraining order be denied. Id. at

1. In particular, the Magistrate Judge found that since filing his motions, Plaintiff has been

transferred from the Coffield Unit to the McConnell Unit, and his claims for injunctive relief

were therefore moot. Id. Plaintiff filed objections on February 3, 2020. Docket No. 33.

       In his objections, Plaintiff argues that the unconstitutional injuries he suffered “are likely

to occur again and are capable of repetition elsewhere in the TDCJ.” Id. at 2. Plaintiff states that

his injuries will occur again at the McConnell Unit because the TDCJ as a whole is under the

authority of Defendant Bryan Collier. Id. at 3. Finally, Plaintiff argues that the “likelihood of

being transferred back to the Coffield Unit is of grave concern for the Plaintiff.” Id.




                                            Page 1 of 3
       The Court overrules Plaintiff’s objections. “[T]he Fifth Circuit has repeatedly held that

transfer to another prison renders moot claims for declaratory and injunctive relief relating to

penitentiary-specific conditions-of-confinement.” Doe v. Carter, No. 7:10-CV-147-O, 2011 WL

4962060, at *4 (N.D. Tex. Oct. 19, 2011) (collecting cases). Further, “any suggestion of relief

based on the possibility of transfer back to the [Coffield Unit] is too speculative to warrant relief.”

Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).

       Additionally, Plaintiff is wrong to argue that his claims are not moot because Defendant

Collier can cause the same alleged injuries at the McConnell Unit. “While Plaintiff is certainly

free to seek redress in the courts for alleged [misconduct] at the McConnell unit, that is not the

case that Plaintiff has pled before this Court.” Doe, 2011 WL 4962060, at *6. At most,

Plaintiff’s complaint alleges constitutional violations that occurred at the Coffield Unit and does

not “identify any state-wide policy or explain how any such policy led to any alleged

constitutional violations, or affected Plaintiff’s current conditions of imprisonment.” Id. at *6

n.5.

       Having made a de novo review of the objections raised by Plaintiff to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and Plaintiff’s objections are without merit. The Court therefore adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

28) be ADOPTED. It is further

       ORDERED that Plaintiff’s motions for injunctive relief (Docket Nos. 15 & 17) are

hereby DENIED as MOOT.




                                             Page 2 of 3
So ORDERED and SIGNED this 18th day of March, 2020.



                                  ___________________________________
                                  JEREMY D. KERNODLE
                                  UNITED STATES DISTRICT JUDGE




                        Page 3 of 3
